IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: HOWARD T. COFFLIN                    : No. 132 MM 2017
                                            :
                                            :
PETITION OF: HOWARD T. COFFLIN              :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Application for Leave to File a

Reply is GRANTED, and the King’s Bench Petition and the Application to Strike are

DENIED.    The Application to Proceed in Forma Pauperis is DENIED, WITHOUT

PREJUDICE to Petitioner to seek relief in his appeals pending in the Superior Court.